Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 05/10/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-6, 8-15, and 17-20 are pending.
Allowable Subject Matter
Claims 1-6, 8-15, and 17-20 are allowed:
Exemplary independent claim 1 recites:
a method performed by a computing system for training a machine learning model for natural language interaction, the method comprising: 
for each of a first plurality of human users, establishing an instance of a natural language dialogue for a domain by presenting to that human user a subset of utterances for the domain selected by the machine learning model to establish a plurality of instances of the natural language dialogue; 
receiving, from each of the first plurality of human users, one or more user input responses to the subset of utterances presented to that human user in the instance of the natural language dialogue established for that human user; 
for each instance of the natural language dialogue for the domain corresponding to the first plurality of human users, presenting, to one or more human annotators, a pre-defined template selected from a library of pre-defined templates based on the one or more user input responses in the instance of the natural language dialogue for the domain, the pre-defined template including an assistive action and one or more generalized paths; Page 2 of 15Application No. 16/115,491 Application Filing Date: August 28, 2018 
Docket No. 800109-US-NPreceiving, from the one or more human annotators, for each selected pre-defined template, one or more sanitizing constraints that refine the one or more generalized paths, the one or more sanitizing constraints used in execution of the assistive action by a computing device to return one or more values that advance the natural language dialogue based on the one or more user input responses; 
presenting, to a second plurality of human users, a plurality of candidate dialogues for the domain, each candidate dialogue including utterances, responses, a pre-defined template, and the one or more sanitizing constraints for the pre-defined template; 
receiving, from each of the second plurality of human users, a selected candidate dialogue selected from the plurality of candidate dialogues; and 
retraining the machine learning model based on the selected candidate dialogues received from the second plurality of human users to obtain a retrained machine learning model that is trained to recognize that a future natural language dialogue corresponds to one of the selected candidate dialogues and select the assistive actions described by annotations for that selected candidate dialogue.
Prior arts of record, alone or in combination, do not teach or render obvious the combination of limitations set forth in exemplary claim 1 and thus similar limitations in independent claims 10 and 19. Therefore, claims 1-6, 8-15, and 17-20 are allowed.  
SIndependent Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.